Citation Nr: 1547516	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14 -18 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for testicular cancer, to include as secondary to radiation exposure.  

2.  Entitlement to service connection for stomach cancer, to include as secondary to radiation exposure.

3.  Entitlement to service connection for lung and lymph node cancer, to include as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1999 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky.  

In April 2015, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  


FINDINGS OF FACT

1.  Testicular cancer did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease, injury, or event during service.  

2.  A current diagnosis of stomach cancer has not been presented.  

3.  A current diagnosis of lung cancer has not been presented.  

4.  Metastatic germ cell cancer of the lymph nodes did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, was not caused by any in-service disease, injury, or event during service, and is not due to or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for testicular cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The criteria for the award of service connection for stomach cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

4.  The criteria for the award of service connection for lung or lymph node cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of a September 2012 letter which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Moreover, the Veteran responded with a November 2012 statement indicating he had submitted all evidence in his possession and had nothing further to present to VA.  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded a July 2013 VA medical examination, with February 2014 addendum, for the disabilities on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board notes that additional evidence was submitted by the Veteran directly to the Board in April 2015, without consideration by the agency of original jurisdiction (AOJ).  The substantive appeal in this case was received after February 2, 2013; thus, Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), is applicable.  This change provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Moreover, in a signed April 2015 statement, the Veteran waived initial AOJ review of the submitted evidence.  Accordingly, the Board may consider the evidence in the first instance. 

The Veteran was afforded a hearing before a Veterans Law Judge in April 2015.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claims based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for cancer of the testicles, stomach, lungs, and lymph nodes.  He asserts these disabilities had their onset in service, or as the result of in-service exposure to environmental hazards, to include radio waves, chemicals, radiation, and toxic gases.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1). 

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

In this case, the Veteran's service personnel records confirm his service during the Persian Gulf War in the Southwest Asia Theater of operations.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability. 

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia).  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

VA regulations clarify that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons, such as the Veteran, are competent to report objective signs of illness such as pain or fatigue. Id at 9-10.  To determine whether a qualifying chronic disability is manifested to a degree of 10 percent or more, the rating criteria set forth in the VA Schedule for Rating Disabilities shall be utilized.  See 38 C.F.R. § 3.317(a)(5); 38 C.F.R. Part 4 (2015). 

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Considering first the Veteran's service treatment records, the Board finds these are negative for any diagnosis of or treatment for any type of cancer.  In September 2003, the Veteran reported testicular pain.  On physical evaluation, he had no masses or hernia.  The impression was of possible nongonococcal urethritis or prostatitis.  He was given medication.  In November 2006, the Veteran was seen for a four day history of fever, chills, and productive cough.  He was diagnosed with atypical pneumonia and given medication and rest.  A service separation examination is not of record; however, the Veteran was afforded a VA intake examination in August 2007, within a month of service separation.  At that time, his genitourinary, gastrointestinal, respiratory, and lymph systems were within normal limits, and no cancer or carcinoma-related symptoms were noted at that time or observed on objective examination.  

The evidence of record indicates the Veteran's testicular cancer was first diagnosed in April 2012, several years after service separation, according to VA clinical records.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, based on this evidence, the Board must conclude that no form of cancer was diagnosed during service.  

The Board next finds that testicular, stomach, lung, or lymph node cancers did not manifest to a compensable degree within a year of service separation.  As noted above, no cancers of any type were diagnosed during service or within a year thereafter, with the first diagnosis of such rendered in 2012, many years after service.  At the time of the initial diagnosis, the Veteran told the examiner he had first noticed a mass in his testes a few weeks ago.  Thus, the Board must conclude that the Veteran did not experience symptoms of testicular, stomach, lung, or lymph node cancers at service separation or for several years thereafter.  

Likewise, the competent evidence of record is against a finding either of onset of testicular, stomach, lung, or lymph node cancers during service or as otherwise related to any disease, injury, or incident therein.  The Veteran was afforded a VA examination in July 2013.  The virtual claims file was reviewed by the examiner in conjunction with the examination.  The Veteran stated he first began experiencing testicular pain in service in approximately 2004, but was not told of the cause at that time.  After physical examination of the Veteran, the examiner diagnosed testicular cancer, status post left orchiectomy.  The examiner also stated the Veteran did not have stomach cancer.  The Veteran's testicular cancer did, however, according to the examiner, metastasize to the peri-aortic lymph node, resulting in a metastatic germ cell tumor, confirmed by biopsy.  Regarding the Veteran's claimed lung cancer, the examiner stated the Veteran did not have a current diagnosis of lung cancer; CT scans of the chest were, however, positive for multiple pulmonary nodules in the lungs, and these were being monitored by his treating physicians to make sure they remained noncancerous.  

Regarding the etiology of the Veteran's testicular cancer, the examiner determined it was less likely than not this disability had its onset in service.  The examiner noted the Veteran's testicular cancer was diagnosed in 2012, approximately five years after service separation.  The examiner stated most testicular cancers were fast-growing and resulted in death, if left untreated, within 2-3 years.  Thus, the examiner found it less likely than not the Veteran's testicular cancer first manifested during service or within a year thereafter.  

In a February 2014 examination addendum, the examiner opined that review of the literature indicated that the cause of testicular cancer was unknown.  Further review of the literature indicated no evidence of a link between testicular cancer and occupational radiation exposure, radio wave exposure, or exposure to depleted uranium.  Based on these findings, the examiner determined it was less likely than not the Veteran's testicular cancer was due to or the result of any incident of service.  The examiner likewise found no link between any incident of service and metastatic germ cell carcinoma of the peri-aortic lymph node.  

Based on this competent medical evidence, and in light of the lack of contrary evidence of record, the Board must conclude that while the Veteran has current diagnoses of testicular cancer, status post orchiectomy, and metastatic germ cell carcinoma of the lymph nodes, these disabilities were not incurred in service, did not manifest to a compensable degree within a year of service separation, and were not due to or the result of an in-service incident, to include exposure to various environmental hazards.  Thus, service connection for these disabilities must be denied.  While the medical evidence indicates the Veteran's cancer of the lymph nodes is the result of metastasis from his testicular cancer, service connection on a secondary basis is not warranted where service connection for testicular cancer has been denied.  See 38 C.F.R. § 3.310.  

Likewise, service connection for stomach and lung cancer must be denied, as the Veteran does not have current diagnoses of these disabilities, according to the July 2013 VA examination report and February 2014 addendum.  Likewise, the remainder of the medical evidence does not reflect a current diagnosis of either of these disorders at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  A current disability is central to any service connection claim, and in the absence of competent evidence of either stomach or lung cancer, service connection for these disorders must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has himself asserted that he has current diagnoses of lung, lymph node, stomach, and testicular cancer, and these disabilities were either incurred in service or the result of environmental exposures incurred therein.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau, 492 F.3d at 1372.  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons, 23 Vet. App. at 6.  

Lay testimony on the etiology of current diagnoses of various cancers is not competent in the present case, because the Veteran is not competent to state that any such disability had its onset in service.  See Davidson, 581 F.3d at 1316.  An opinion of initial diagnosis or etiology would require knowledge of the complexities of the internal systems of the body and the various causes of cancers, knowledge that the Veteran is not shown to possess.  While the Veteran is competent to report such observable symptomatology as testicular or abdominal pain, cancer diagnoses are based on X-rays, biopsies, and other objective clinical findings, and are not conducive solely to lay observation.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

Finally, the Veteran has submitted copies or excerpts from various medical publications which discuss links between various environmental hazards and subsequent health issues.  The Board, however, finds this evidence to be of limited probative value in the present case.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'."  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  Medical treatise evidence may indicate enough of a basis of a generic relationship to establish "a plausible causality based on objective facts."  Mattern, 12 Vet. App. at 228 (citing Wallin v. West, 11 Vet. App. 509, 514 (1998)).  In the present case, this evidence is not found by a competent expert to be pertinent to the pending claims and is otherwise too general to serve as the basis for a grant of service connection for the claimed disabilities.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection for testicular, lung, lymph node, and stomach cancers, including as presumptive diseases, and these claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for testicular cancer is denied.  

Service connection for stomach cancer is denied.  

Service connection for lung and lymph node cancer is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


